April 17, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                             JOHN L. TREGRE, Appellant

NO. 14-10-01115-CV                       V.

                             HARRIS COUNTY, Appellee
                               ____________________



      This cause, an appeal from the judgment in favor of appellee, HARRIS COUNTY,
signed, was heard on the transcript of the record. We have inspected the record and find
no error in the judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, JOHN L. TREGRE, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.